1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ANTHONY BROOKS,                                        Case No. 3:20-cv-00189-JAD-WGC
4                                               Plaintiff                   ORDER
5            v.
6     DIRECTOR – NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
7
                                          Defendants
8
9
     I.     DISCUSSION
10
            Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections
11
     (“NDOC”), has filed a notice of complaint. (ECF No. 1-1). Plaintiff has not filed a
12
     complaint or an application to proceed in forma pauperis in this matter.
13
            Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a
14
     complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff forty-five
15
     (45) days from the date of this order to submit a complaint to this Court.
16
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an
17
     application to proceed in forma pauperis and attach both an inmate account statement
18
     for the past six months and a properly executed financial certificate. Plaintiff will be
19
     granted an opportunity to file an application to proceed in forma pauperis, or in the
20
     alternative, pay the full filing fee for this action. If Plaintiff chooses to file an application
21
     to proceed in forma pauperis, he must file a fully complete application to proceed in forma
22
     pauperis and attach both an inmate account statement for the past six months and a
23
     properly executed financial certificate.
24
     II.    CONCLUSION
25
            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
26
     Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
27
     as the document entitled information and instructions for filing an in forma pauperis
28
     application.
1           IT IS FURTHER ORDERED that within forty-five (45) days from the date of this
2    order, Plaintiff must either: (1) file a fully complete application to proceed in forma
3    pauperis, on the correct form with complete financial attachments in compliance with 28
4    U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the
5    $350 filing fee and the $50 administrative fee).
6           IT IS FURTHER ORDERED that Plaintiff will submit a complaint to this Court within
7    forty-five (45) days from the date of this order.
8           IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
9    approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
10   Clerk of the Court will also send Plaintiff a copy of his notice of complaint. (ECF No. 1-
11   1).
12          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
13   dismissal of this action may result.
14                  March 27, 2020
            DATED: _________________
15
16                                             UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28                                              -2-
